DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  on line 3, the claim term ‘typically’ does not belong in a claim recitation that is crisp and precise.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “diagnostic module” on line 1, “coupling module” on line 5, “conversion module” on line 8, ‘control device’ on line 3, ‘field device’ on line 4 recited in claim 1 and its dependent claims. These limitations recite the placeholder term ‘module’ or ‘device’ without sufficiently reciting structure for each; the modifier term such as ‘diagnostic’ or ‘coupling’ or ‘conversion’ or ‘control’ or ‘field’ does not indicate any structure.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner suggests combining system claim 7 with ‘module’ claim 1 and indicate separately all structural elements such as processor/memory for each device/module where appropriate as described in the Applicant’s specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 appears to misinterpret or mischaracterize the support in the Applicant’s Specification. Par.[0059] appears to be the only section in Applicant’s Specification where a related feature is described as “[T]he monitoring data md and/or process data pd can be transmitted to the server cyclically (e.g., in configurable time intervals).  However, the analysis result in the form of the analysis message an is typically not transmitted cyclically (back) to component parts of the plant AA, in particular to the gateway GW, but in an event-based manner and in particular when the analysis or server-side evaluation indicates maintenance of a field device or components thereof.” The cited paragraph appears to suggest that analysis result is only transmitted based on event and not on cyclical basis as is the case with monitoring data which is transmitted cyclically in configurable time intervals whereas the claim appears to refer to some unknown “cyclic operation of the automation plant.” See MPEP 2161.01.I: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.”   Also 2163.I.A and 2163.03.V. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the term “process data” and there is no controlling definition in the claim and the specification does not clearly specify a definition for what constitutes as process data. Additionally, the claim 10 recites transmitting monitoring data and process data from the field device and vaguely recites that same process data can be appended to the analysis message from the server. The claim limitations are vague, ambiguous and to an extent incomprehensible. Specification does not make clear the scenario recited in the claim and for these reasons, the claim is rejected as being indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim recites “a computer program with computer program code” for carrying the method steps as claimed in method claim 9. Claim 16 is not statutory as it is drawn to only the program (software per se) and not the program in combination with a non-transitory computer readable medium and as such fails to fall into a statutory category of invention as no hardware is claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schnabel et al. (US 2019/0072940 A1, hereinafter Schnabel) in view of Strohmenger et al. (US 2016/0274552 A1, hereinafter Strohmenger), also in ISR/IDS.
Regarding claim 7, Schnabel teaches a diagnostic system for technical diagnosis of field devices which are operated in an automation plant, comprising:
a diagnostic module, [Figure 2]  comprising:
a local control device which has a field bus interface and is not web-enabled, [Figure 2 131 or 132 represent controllers connected to field devices via a field bus as described in Par.[0051] and [0053]; controllers 131 and 132 are not directly connected to the network but through a gateway 210 in Figure 2 which is similar to Figure 3 in the Applicant’s specification where the PLC is connected to a gateway];
at least one field device which has a web-based interface from a number of field devices, [Figure 2 shows 110 or 120 as field devices and at least one field device is connected to the gateway;
a coupling module and a conversion module, [Figure 2 and processing unit 210 with application interface 201 performs the functions of a gateway, also mentioned in Par.[0024] with an implicit conversion module because the field bus protocols, Par.[0052]-[0054] and Par.[0055] management layer connected to control layer over an Ethernet connection 102 operate using different network/application protocols similar to Applicant’s specification]; and 
a field bus for internal communication between the devices of the automation plant and for forwarding the generated field bus message to the control device for control of the automation plant, [Figure 2 and Par.[0052]-[0053] specifically mention fieldbus connecting field devices, controller, and management control units]; and
Schnabel does not explicitly teach a cloud-based server which is connected to the diagnostic module via a web interface; 
a coupling module having: a web interface for data communication with a cloud-based server and in particular for reception of an analysis message from the cloud-based server;
a conversion module for generation of a field bus message from the received analysis message and for transmission of the field bus message to the control device;
Strohmenger in an analogous art, teaches a cloud-based server which is connected to the diagnostic module via a web interface, [Figures 1-3 show a cloud gateway and other field devices and controllers on site in an industrial automation plant (~diagnostic module) connecting to a cloud server via a network interface; web-based cloud is mentioned in Par.[0112]]; 
a coupling module having a web interface for data communication with a cloud-based server and in particular for reception of an analysis message from the cloud-based server, [Figures 1-3 show a cloud gateway on site in an industrial automation plant connecting to a cloud server via a network interface; Figures 14-16 describe analyzing received data and determining corresponding control instructions and communicating the same to on-site controllers using the cloud gateway];
a conversion module for generation of a field bus message from the received analysis message and for transmission of the field bus message to the control device, [Figure 16 describes analyzing received data and determining corresponding control instructions and communicating the same to on-site controllers using the cloud gateway; Figure 17 describes translating control instructions; Par.[0008] describes format conversions between controllers and cloud server];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gateway in Schnabel to include a network interface to a remote server set up over the Internet to control the on-site controllers and the field devices. The motivation/suggestion would have been to facilitate standardizing and controlling operations of multiple industrial automation systems at multiple industrial facilities (e.g., associated with an industrial enterprise), the cloud-based industrial controller, which can be a virtualized industrial controller, can be replicated, as desired, wherein respective virtualized industrial controllers can be utilized in respective industrial automation systems at respective industrial facilities, [Strohmenger: Par.[0009]; Schnabel: Par.[0041]].
Examiner’s Note: see 112f invocation and the term ‘module’ would be understood as a single element by an ordinary skill in the art and in contrast, the claim appears to describe a number of different and structurally separate elements architected together to represent the system claimed. The Applicant must amend the claims to recite those separate elements as separate and the Examiner suggests merging claim 7 into claim 1 which would represent both the on-site ‘diagnostic system’ in an automation plant with a remote server system.  

Claim 1 is a subset of the limitations recited in claim 7 and is rejected as above.

Regarding claim 9, Schnabel teaches a method for diagnosing field devices for operation in an automation plant, a coupling module and a conversion module, [Figure 2 and processing unit 210 with application interface 201 performs the functions of a gateway, also mentioned in Par.[0024] with an implicit conversion module because the field bus protocols, Par.[0052]-[0054] and Par.[0055] management layer connected to control layer over an Ethernet connection 102 operate using different network/application protocols similar to Applicant’s specification];
transmitting monitoring data from the field devices to a coupling module, [Par.[0013] describes field data generated and exchanged during the execution of functions of the field devices]; 
Schnabel does not explicitly teach initiating a transmission of the monitoring data from the coupling module to a cloud-based server; triggering execution of a predictive maintenance algorithm on the server based on the received monitoring data in order to generate an analysis message; receiving the generated analysis message at the coupling module; transmitting the analysis message from the coupling module to a conversion module; generating a field bus message from the analysis message on the part of the conversion module; transmitting the field bus message to a control device for control of the automation plant based on the field bus message, [note that these method steps are implicit in Schnabel where the field data is exchanged with the control and management layers in Figure 1 using the application interface 201 of the processing gateway 210 in Figure 2 as explained in Par.[0024 and Par.[0061]]; Strohmenger below provides explicit support for the workflow recited in the claim along with support for a remote cloud-based server];
Strohmenger in an analogous art teaches the following method steps:
transmitting monitoring data from the field devices to a coupling module, [Figure 1 shows industrial devices (field devices) and a cloud gateway (coupling module); Figure 14, element 1402; Figure 15, element 1502, Figure 16, element 1604];
initiating a transmission of the monitoring data from the coupling module to a cloud-based server, [Figure 1 shows industrial devices (field devices) and a cloud gateway (coupling module) connected to a cloud-based server system; Figure 14, element 1402; Figure 15, element 1502, Figure 16, element 1604];
triggering execution of a predictive maintenance algorithm on the server based on the received monitoring data in order to generate an analysis message, [Figure 15, element 1506, Figure 16, element 1606 show analyzing collected/received data];
receiving the generated analysis message at the coupling module, [Figure 15, element 1502, Figure 16, element 1610];
transmitting the analysis message from the coupling module to a conversion module, [Figure 17 shows translating (conversion), element 1708];
generating a field bus message from the analysis message on the part of the conversion module, [Figure 17 shows generating and transmitting field bus message, element 1710]; and
transmitting the field bus message to a control device for control of the automation plant based on the field bus message, [Figure 17 shows generating and transmitting field bus message, element 1710];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gateway in Schnabel to include a network interface to a remote server set up over the Internet to control the on-site controllers and the field devices and using the conversion module from Schnabel to translate analyzed results to perform control instructions. The motivation/suggestion would have been to facilitate standardizing and controlling operations of multiple industrial automation systems at multiple industrial facilities (e.g., associated with an industrial enterprise), the cloud-based industrial controller, which can be a virtualized industrial controller, can be replicated, as desired, wherein respective virtualized industrial controllers can be utilized in respective industrial automation systems at respective industrial facilities, [Strohmenger: Par.[0009]; Schnabel: Par.[0041]].

Computer program claim 16 is a corresponding claim to method claim 9 and is rejected as above, [see software per se 101 rejection].

Regarding claim 2, the combined teachings of Schnabel and Strohmenger disclose the diagnostic module as claimed in claim 1, and Schnabel teaches wherein the field device and the coupling module are separate component parts, [Par.[0024] describes the communication management software (~coupling module) “run on separate hardware (gateway)” and assume management of the lower-level field devices].
Regarding claim 3, the combined teachings of Schnabel and Strohmenger disclose the diagnostic module as claimed in claim 1, and Schnabel teaches wherein the coupling module is integrated into the field device, [Par.[0024] describes field devices including the communication management software (~coupling module) “integrated directly in the field device”].
Regarding claim 4, the combined teachings of Schnabel and Strohmenger disclose the diagnostic module as claimed in claim 1, and Schnabel teaches wherein the local control device is not configured to exchange control data with the cloud-based server and in particular is not configured to receive control data during cyclic operation of the automation plant, [see 112a rejection and Par.[0024] describes an application interface to transmit/receive management communication (control data) which is separate from operation-data (field device data)].
Regarding claim 5, the combined teachings of Schnabel and Strohmenger disclose the diagnostic module as claimed in claim 1, and Schnabel teaches wherein the control device, the at least one field device and the coupling module are in data communication via the field bus, [Figure 2 and Par.[0052]-[0053] specifically mention fieldbus connecting field devices, controller, management control units]. 
Regarding claim 6, the combined teachings of Schnabel and Strohmenger disclose the diagnostic module as claimed in claim 1, and Schnabel teaches wherein the conversion module is implemented on the field device, [Par.[0024] describes field devices including the communication management software (~coupling module) “integrated directly in the field device” and the gateway (coupling module) in Schnabel is modified to include an explicit conversion module that translates messages between analysis result and control instruction based on Strohmenger as explained in claim 1]. 
Regarding claim 8, the combined teachings of Schnabel and Strohmenger disclose the diagnostic system as claimed in claim 7, and Strohmenger teaches wherein the server comprises a web interface and a processor, wherein the processor is designed for execution of a predictive maintenance algorithm which, from monitoring data detected at the field devices, computes an analysis message, [dependent claim is obvious over Schnabel in view of Strohmenger for the same reasons as set forth above; Figures 14-16 describe analyzing received data and determining corresponding control algorithms and communicating instructions to on-site controllers using the cloud gateway; Figure 16 describes analyzing received data and determining corresponding control instructions and communicating the same to on-site controllers using the cloud gateway; Figure 17 describes translating control instructions; Par.[0008] describes format conversions between controllers and cloud server]. 
Regarding claim 10, the combined teachings of Schnabel and Strohmenger disclose the method as claimed in claim 9, and Schnabel teaches wherein, in addition to the monitoring data, process data are transmitted from the field device and/or wherein the process data, after server-side generation of the analysis message, can be appended to the analysis message directly or in processed form, [see 112a/b rejection for the claim term ‘process data’ and the sequence of steps recited here; Schnabel teaches two types of data such as operational-data (monitoring data) relating to data captured by field devices and management data (process data) related to management of devices and topology]; and/or wherein the process data, after server-side generation of the analysis message, can be appended to the analysis message directly or in processed form, [dependent claim is obvious over Schnabel in view of Strohmenger for the same reasons set forth in claim 9; Figures 14-17 show collected data being analyzed and response sent back to industrial devices]. 
Regarding claim 11, the combined teachings of Schnabel and Strohmenger disclose the method as claimed in claim 9, and Strohmenger teaches wherein a field device from a number of field devices participates in the method and can be uniquely identified by means of an identifier, wherein the identifier is coupled with the respective monitoring data and/or with process data so that the server processes the monitoring data in a field device-specific manner and generates the analysis messages likewise in a field device-specific manner so that the analysis message is coupled to the identifier so that the coupling module receives the analysis messages together with the identifier and thereupon can transmit them in a dedicated manner to the field device identified by means of the identifier, [dependent claim is obvious over Schnabel in view of Strohmenger for the same reasons set forth in claim 9; note that Schnabel teaches communication between respective devices in Figure 2 using field buses, Ethernet, and the Internet, see Par.[0013]-[0015] and the verbose claim is simply describing tracking devices for messages including monitored data from particular devices and the server messages including control instructions, such routing is obvious; dependent claim is obvious over Schnabel in view of Strohmenger for the same reasons set forth in claim 9; Strohmenger Figures 14-17 show collected data being analyzed and response sent back to industrial devices; Par.[0116] disclose device identifier to correlate monitored data specific to the industrial devices using device identifiers to facilitate processing that data to produce analyzed results as further described in Figures 15-17; claim limitation starting at “so that … can transmit…” reads like intended result or a whereby clause which is not given patentable weight, see MPEP 2111.04; Examiner suggests reciting these elements using positive method steps]. 
Regarding claim 12, the combined teachings of Schnabel and Strohmenger disclose the method as claimed in claim 11, and Strohmenger teaches wherein, after reception at the diagnostic module and in particular at the field device allocated by means of the identifier, the analysis message is output directly and locally, typically in an optical form, [the claim term ‘optical’ occurs only in the claim; dependent claim is obvious over Schnabel in view of Strohmenger for the same reasons set forth in claim 9; Par.[0052] describes industrial devices having I/O devices; note Schnabel also describes visualizing measurement data in Par.[0054]]. 
Regarding claim 13, the combined teachings of Schnabel and Strohmenger disclose the method as claimed in claim 9, and Strohmenger teaches wherein, in addition to the detected monitoring data, the predictive maintenance algorithm also processes historical data and/or reference data in order to generate the analysis message, [dependent claim is obvious over Schnabel in view of Strohmenger for the same reasons set forth in claim 9; Figure 13 shows the clouds analytics system having access to other types of data such as process data in addition to device data; Figures 14-17 describe processing collected data using control algorithm and other analysis]. 
Regarding claim 14, the combined teachings of Schnabel and Strohmenger disclose the method as claimed in claim 9, and Strohmenger teaches wherein the predictive maintenance algorithm serves for computation of a diagnostic message and in particular represents a requirement to exchange a component of the field device or the field device, wherein the requirement to exchange can be computed from a number of switching cycles of a cylinder, [dependent claim is obvious over Schnabel in view of Strohmenger for the same reasons set forth in claim 9; See Par.[0136] that describes aggregating device data to generate control/analytics information for specific industrial device/assets].
Regarding claim 15, the combined teachings of Schnabel and Strohmenger disclose the method as claimed in claim 9, and Strohmenger teaches wherein, on the part of the field device, the field bus message is generated from the analysis message in that an automatic protocol conversion and/or a change in format is carried out, [dependent claim is obvious over Schnabel in view of Strohmenger for the same reasons set forth in claim 9; Figure 17 shows translating control algorithm specific to the industrial automation system/devices; Par.[0008]-[0009] describe translating the format of the control algorithm to suit the industrial devices]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441